Kish, P. J.
1. There was no error of law requiring the granting of a new trial.
2. The evidence disclosed a transaction between husband and wife, which resulted in the stripping of the husband of all means to pay his debts; and while the testimony of the husband (the wife not having been called as a witness) was such as to show that the transaction was bona fide and based upon a valuable consideration, still there were circumstances, though slight in their nature, which were sufficient to authorize a finding that the transaction was brought about for the purpose of hindering, delaying, and defrauding creditors of the husband. The jury having found to this effect, and this finding having received the approval of the trial [judge, this court will not interfere.

Judgment affirmed.


All the Justices concur, except Simmons, O. J., absent.